Title: From James Madison to Louis-André Pichon, 21 October 1803
From: Madison, James
To: Pichon, Louis-André


Washington October 21st. 1803.
Mr. Pichon having communicated to the Secretary of State, a clause prepared to be inserted in the exchange of ratifications of the Treaty’s between the United States and the French Republic signed at Paris on the 30th. of April last, it is deemed a proper reciprocity that such a clause as the following be likewise inserted—“and the said Secretary of State declares in the name and by the order of the President, that the ratification on the part of the United States, is not to be binding but in the case that the engagement contracted by France relative to the delivery of Louisiana to the United States shall be fulfilled; so that if Louisiana be not delivered by France, according to the tenor of the treaty, the United States will be free to declare the said Treaty, and Conventions, void.”
The Secretary of State at the same time submits it to the consideration of Mr. Pichon whether an omission of those clauses, which leaves the instrument in question to every legitimate interpretation and inference, would not be most conformable to the confidence subsisting between the parties, as well as the usual mode of proceeding in such cases.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14); FC (DNA: RG 59, Notes to Foreign Ministers and Consuls, vol. 1). The letterbook also includes JM’s and Pichon’s ratifications of the treaty.



   
   For the clauses, see Pichon to JM, 30 Aug. 1803, and n. 2.


